Case 1:14-cv-04958-ER Document 50-1 Filed 02/03/20 Page 1 of 1

 

 

 

 

On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
the District of Columbia Bar does hereby certify that |

Chane KOChh

was duly qualified and admitted on October 1, 1999 as an attorney and counselor entitled to
ptactice before this Court; and is, on the date indicated below, an Active member in good
standing of this Bar.

 

 

 

In Testimony Whereof,

I have hereunto subscribed my
name and affixed the seal of this
Court at the City of Washington,

D.C., on January 28, 2020.

ia A. Cent

JULIO A. CASTILLO
Clerk of the Court

Issued By: AI tae

District of Columbia Bar Membership

For questions ot concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
membersetvices@dcbat.org.

 

 

 

 

 

 

 

 
